Citation Nr: 1112077	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  94-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

What rating is warranted for left Achilles tendinitis with a spur from October 7, 1992?


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active duty for training from May to October 1987 and was on active duty from December 1990 to May 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection and an initial noncompensable rating for the Veteran's left ankle disability.

In June 1994, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.  In a March 1996 decision, the Board denied the Veteran's claim.

The Board remanded the case in March 1998 after the Veteran's appeal of the Board's 1996 decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board decision.  In a May 2003 rating decision VA awarded a 10 percent evaluation for the Veteran's left ankle disability, effective from July 13, 1994.  In a February 2005 decision, the Board dismissed the Veteran's claim of entitlement to an effective date prior to July 13, 1994,for the award of a 10 percent evaluation for left Achilles tendinitis with a spur, and remanded his increased rating claim to the RO for further development.

In a decision dated in December 2008, the Board denied the Veteran's appeal, and he again appealed the decision to the Court.  In February 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order also dated in February 2010, the Court granted the Motion, vacated the December 2008 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

As the Veteran perfected an appeal of the initial rating assigned following the grant of service connection, the Board has characterized the issue in accordance with the decision of the Court in Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from original awards are not to be construed as claims for increased ratings), that requires consideration of the evidence since the effective date of the grant of compensation.

The Veteran, through his attorney's February 2011 brief, waived initial RO review and consideration of any additional evidence, to include the brief, the Board may receive in support of the appeal.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The objective and probative evidence of record demonstrates that, for the period from October 7, 1992 to July 12, 1994, left Achilles tendinitis was not evidenced by a moderate limitation of left ankle motion.

2.  The objective and probative evidence of record demonstrates that, from July 13, 1994, left Achilles tendinitis has not been manifested by a marked limitation of motion or ankylosis in plantar flexion of less than 30 degrees.  

3.  The objective and probative evidence of record does not show the Veteran's disability picture is exceptional.


CONCLUSIONS OF LAW

1.  From October 7, 1992 to July 12, 1994, the schedular criteria for an initial compensable evaluation for left Achilles tendinitis with a spur were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5270, 5271 (2010).

2.  For the period from July 13, 1994, the schedular criteria for a 20 percent evaluation for left Achilles tendinitis with a spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5024, 5270, 5271.

3.  The Veteran's left Achilles tendinitis with a spur disability picture is not exceptional.  Referral for extraschedular consideration is not indicated.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board has reviewed all the evidence in the Veteran's claims file to include his written and oral statements, service treatment and personnel records, and VA medical records and examination reports, dated from February 1991 to August 2008.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background

The history of the Veteran's claim is set forth in the Introduction.  During the earlier course of the Veteran's appeal he changed his representative, an action of which the RO was informed.  The basis for the Motion was a finding that the Board rendered the 2008 decision without affording the Veteran's current representative adequate time to review the evidence and submit argument to the Board.  The Veteran's current representative also asserted that the RO notified the prior representative instead of him, that the appeal had been certified to the Board, and that the regulatory post-certification 90-Day period had not expired when the Board rendered the December 2008 decision.  See generally 38 C.F.R. § 20.1304(a).

The attorney, in his February 2011 brief in support of the appeal, again asserts that the Veteran's left ankle symptomatology meets or approximates the schedular criteria for a 20 percent rating.  While the Board will again review the scheduler criteria as it applies to the evidence of record, the Board notes that the gist of the attorney's argument is that the Veteran's claim should be referred for consideration of a higher rating on an extraschedular basis.  Both bases are addressed later in this decision.

Governing Law and Regulations (Schedular)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  As noted in the Introduction, the Court held in Fenderson, 12 Vet. App. 119, that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's left ankle disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  As concerns application of the so-called DeLuca provisions, as alluded to, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Notably, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In written and oral statements, including during his June 1994 personal hearing at the RO, the Veteran maintains that he experiences daily left ankle pain and swelling that is adversely affected by weather and necessitates occasionally staying home due to the pain.  In a November 2003 written statement, his attorney said that the Veteran had a marked limitation of motion, with pain, edema and the need to wear an ankle brace for support.  It was noted that the appellant worked in the lawn care business and did not drive a truck.  The May 2003 rating decision, however, stated the Veteran drove a truck.

The Veteran's left Achilles tendinitis with a spur was evaluated by analogy to tenosynovitis and rated as noncompensable from October 7, 1992 to July 12, 1994, and as 10 percent disabling from July 13, 1994, under 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code 5024.

Tenosynovitis is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

The Veteran's affected body part is the left ankle.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for a moderate limitation of ankle motion, and a 20 percent evaluation is assigned for a marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Service medical records describe the Veteran's complaints of pain and swelling in his left ankle that was diagnosed as tendinitis.  The post-service objective medical evidence of record also shows that, when examined by VA in October 1992, the Veteran complained of intermittent pain and swelling after standing or walking.  On examination there was some tenderness on palpating the left calcaneous where the Achilles tendon inserted.  The veteran's gait was normal, his left ankle range of motion was dorsiflexion to 0 degrees and plantar flexion to 50 degrees, and he was able to stand on his toes and heels.  Results of X-rays taken at the time revealed no significant abnormality.

Although, in January 1993, the Veteran complained of left heel pain when seen in the VA outpatient clinic, he had full range of motion of his left ankle with minimal pain at the extremes of dorsal and plantar flexion.  Moderate tenderness post calcaneous at the Achilles tendon insertion was noted.

In May and June 1994, the Veteran was seen again in the VA outpatient clinic for complaints of left ankle pain.  There was no ankle swelling noted and dorsiflexion was to 15 degrees with mild tenderness.  Results of x-rays of his left foot taken at the time were normal.  The assessment in June 1994 was mild tendinitis history of the left Achilles that was currently clinically very minimal.

The attorney's February 2011 brief notes the Veteran's subjective complaints, as well as the clinical findings set forth above, and suggests the criteria for a compensable rating were approximated.  Based on the above evidence, however, the Board finds that that the competent medical evidence preponderates against entitlement to a compensable rating for the Veteran's left ankle disability prior to July 13, 1994.  As set forth, the available medical evidence includes the Veteran's testimony in June 1994 and his subjective complaints of pain.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, there was no clinical evidence of a moderate limitation of ankle motion.  See 38 C.F.R. § 4.59.  Further, as noted, X-rays were negative.

Nor is a rating in excess of 10 percent warranted from July 13, 1994.  The probative and objective medical evidence for the period in question does not demonstrate that the Veteran has a marked limitation of motion of his left ankle such as to warrant a 20 percent rating.

Notably, when examined by VA on July 13, 1994, he had difficulty performing some left ankle movements and walked with a limp that favored his left lower extremity, but there was no ankle swelling or abnormality.  Range of motion of the left ankle was dorsiflexion to 0 degrees and plantar flexion to 44 degrees and the Veteran was somewhat cautious in performing the movements.  There was tenderness on palpation of the left Achilles tendon.  X-rays of the left ankle were negative.  The VA examiner indicated in an August 1994 note that the Veteran experienced remission and exacerbation of his disability but was not totally disabled by any means.

During the April 2003 VA examination, the Veteran walked normally with a steady gait.  Left tendoachilles muscle strength was 4/5.  His gait was normal and steady and he had weekly painful flare ups of ankle pain.  Range of left ankle motion was dorsiflexion to 10 degrees and plantar flexion to 30 degrees, and the examiner said that the Veteran had a loss of a bit of dorsiflexion and plantar flexion in comparison to his right ankle.  There were no neurological problems and there was no muscle wasting.  There was some point tenderness near the insertion of the tendoachilles on the left.  The VA examiner commented that the Veteran's disability was moderate in intensity and interfered with his activities of daily living and employability.

When seen in the VA outpatient clinic for complaints of left ankle pain, in September 2003, there was no swelling or tenderness in the Veteran's left ankle and he had normal range of motion.  In September 2007, VA clinical findings show that the Veteran had full range of ankle motion with mild point tenderness and good range of motion that was limited due to pain (in April 2008).  A May 2008 clinical note by a VA physical therapist shows no left ankle swelling with good strength. Range of motion of the left ankle at that time was plantar flexion to 45 degrees, dorsiflexion to -5 degrees, inversion to 30 degrees and eversion to 25 degrees.  

The VA outpatient records added to the claims file since the most recent appeal show the Veteran's symptoms have remained essentially consistent.  A January 2010 entry notes complaints of chronic left ankle pain, use of Ibuprofen as needed, with some relief, and that the Veteran had undergone physical therapy, which he reported did not help.  Examination revealed no clubbing, cyanosis, edema, or swelling.  Limitation of motion with pain and mild tenderness inlateral malleoli area were noted.  The assessment noted the Veteran's obesity as a significant component of his symptoms, but he declined referral to a nutritionist, stating that there was one at the gym where he exercised.

The evidence of record shows the Veteran's chronic symptoms are pain and limitation of motion, but in the absence of objective symptoms such as swelling, edema, and/or a greater loss of motion, the current evidence is not commensurate with a marked limitation of motion such as to warrant a 20 percent rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  The evidence of record shows the assigned 10 percent rating reasonably compensates the Veteran for his functional loss due to his chronic symptomatology.  See 38 C.F.R. § 4.1. 

The evidence of record shows the Veteran does not have malunion or nonunion of the tibia and fibula, ankylosis of the ankle, ankylosis of subastragalar or tarsal joint, or malunion of the os calcis or astragalus.  Therefore, Diagnostic Codes 5262, 5270, 5272, 5273, and 5274 are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272, 5273, 5274.  Nor is there medical evidence of a moderate foot injury such as to warrant a 10 percent evaluation under Diagnostic Code 5284 (relating to other foot injuries), let alone moderately severe residuals of a foot injury to warrant a 20 percent rating under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

As discussed earlier in this decision, with regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected left ankle disability are contemplated in the assigned noncompensable rating prior to July 13, 1994, and 10 percent rating thereafter.  There is no indication that pain, due to disability of the left ankle, caused any functional loss greater than that contemplated by the assigned evaluations.  38 C.F.R. § 4.40, 4.45; DeLuca.

Accordingly, the Board concludes that objective medical evidence of record preponderates against the assignment of an initial compensable rating for the Veteran's service-connected left Achilles tendinitis with a spur prior to July 13, 1994, and against a rating in excess of 10 percent thereafter.  38 U.S.C.A. § 5107.

The Board considered whether the Veteran is entitled to a "staged" rating for his service-connected left Achilles tendinitis with a spur.  The evidence shows that at no time since the Veteran filed his original claim for service connection has his disability been more disabling than currently rated under the present decision of the Board.

Referral for Extraschedular Consideration

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The attorney argues in the February 2011 brief that the Veteran merits extraschedular consideration because of the ankle disorder's impact on employment.  A statement from the Veteran's employer was submitted in support of the assertions.  As required by the applicable regulation, however, before the impact on employment is considered, there must first be a determination that the Veteran's disability picture is exceptional.  If that criterion is not met, the analysis goes no further.  See Thun v. Peake, 22 Vet. App. 111 (2008).

To determine if a disability picture is exceptional, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun, 22 Vet. App. 11.

The evidence of record shows that the very symptoms manifested by the Veteran's left ankle disability and discussed above are included in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.  This indicates the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology, which means his left ankle disability picture is contemplated by the rating schedule.  Hence, the rating schedule is not inadequate to address the degree of the Veteran's disability.  There is nothing in the record to distinguish this case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  Thus, in the absence of an exceptional disability picture, the Board finds the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a compensable rating for left Achilles tendinitis with a spur, for the period from October 7, 1992 to July 12, 1994, is denied.  Entitlement to a rating in excess of 10 percent for left Achilles tendinitis with a spur, from July 13, 1994, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


